Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-8 & 10-15 have been allowed. The following is an examiner’s statement of reasons for allowance: Applicant’s arguments AND amendments filed May 11, 2022  have been fully considered and are persuasive. In addition, there is neither motivation nor rationale for why one of ordinary skill in the art would use this cam, wedge and biasing to open and close pairs of spaced apart gripping arms. The cited prior art is silent to the function and arrangement of components. The art shows gripping arms but fails to individually or in combinations a cam that moves a wedge which moves the gripping arms open along with biasing means which biases a wedge in a direction opposite to the direction movement direction of the cam. As shown in FIG. 1 (reproduced below) Applicants invention improves on gripping systems by allowing varying diameters of cylinders 110, 120, 130 to be gripped in succession.

    PNG
    media_image1.png
    450
    478
    media_image1.png
    Greyscale

Thus one of ordinary skill in the art would not reasonably combine these limitations to render the claimed invention obvious. The nonobviousness of the claimed invention is thus in the combination of limitations rather than in any specific limitation.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY W ADAMS whose telephone number is (571)272-8101. The examiner can normally be reached Mon - Fri, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY W ADAMS/Primary Examiner, Art Unit 3652